IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37620-CR


                                        ORDER


       Appellant’s brief was due February 25, 2019. A motion for extension of time to file

appellant’s brief was filed on March 6, 2019. In that motion, appellant requested an

additional 120 days to file appellant’s brief.

       Appellant’s motion is granted in part. Appellant’s brief is due 60 days from the

date of this order.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted in part
Order issued and filed March 13, 2019




Ferguson v. State                       Page 2